Exhibit 10.6

AMENDMENT

THIS AMENDMENT is made as of March 1, 2007 and amends the Employment Agreement
dated as of May 16, 2006 (the “Employment Agreement”) between DENDRITE
INTERNATIONAL, INC. (“Dendrite”) and JOHN E. BAILYE (“Employee”).  Unless
defined in this Amendment, capitalized terms used in this Amendment will have
the meaning set forth in the Employment Agreement.

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

WHEREAS, at the time at which the Compensation Committee of the Board approved
and the Company entered into the Employment Agreement it was the full intent and
agreement of the Compensation Committee and of the Company, as well as the
intent and agreement of the Employee, that full IRC Section 280G/4999 excise tax
gross-up protection was being afforded to the Employee, and in order to clarify
and avoid any claim of ambiguity, the Compensation Committee has approved and
authorized the deletion of the phrase “and (B) such Excise Taxes which become
payable by you equal or exceed 20% of the Total Payments” from the first
sentence of Section 4(f) of the Employment Agreement, which phrase had been
inadvertently included in the above sentence in Section 4(f) of the Employment
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

1.             The first paragraph of Section 4(f) of the Employment Agreement
is restated in its entirety to provide as follows:


“(F)          NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT BETWEEN YOU AND DENDRITE, IF YOU BECOME ENTITLED TO ONE OR MORE
PAYMENTS (WITH A “PAYMENT” INCLUDING, WITHOUT LIMITATION, THE VESTING OF AN
OPTION OR OTHER NON-CASH BENEFIT OR PROPERTY) PURSUANT TO ANY PLAN, AGREEMENT OR
ARRANGEMENT OF DENDRITE (TOGETHER, “‘TOTAL PAYMENTS”) WHICH ARE OR BECOME
SUBJECT TO THE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”)(OR ANY SIMILAR TAX THAT MAY BE IMPOSED) (THE “EXCISE
TAX”), DENDRITE WILL PAY YOU AN ADDITIONAL AMOUNT (“GROSS-UP PAYMENT”) IN AN
AMOUNT SUCH THAT THE AFTER TAX PAYMENT OF ALL TAXES (INCLUDING WITHOUT
LIMITATION ALL INCOME AND EMPLOYMENT TAX AND EXCISE TAX AND TREATING AS A TAX
THE DISALLOWANCE OF ANY DEDUCTION BY VIRTUE OF THE INCLUSION OF THE GROSS-UP
PAYMENT IN YOUR ADJUSTED GROSS INCOME), AND INTEREST AND PENALTIES WITH RESPECT
TO SUCH TAXES, IMPOSED UPON THE GROSS-UP PAYMENT, YOU RETAIN AN AMOUNT OF THE
GROSS-UP PAYMENT EQUAL TO THE EXCISE TAXES. THE DETERMINATION OF WHETHER ANY
SUCH GROSS-UP PAYMENT IS DUE YOU AND THE AMOUNT OF SUCH PAYMENT, IF ANY, SHALL
BE MADE AT DENDRITE’S EXPENSE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM
MUTUALLY ACCEPTABLE TO YOU AND DENDRITE AND SUCH DETERMINATION OF SUCH FIRM
SHALL BE BINDING ON BOTH YOU AND DENDRITE.”

2.             Except as expressly modified by this Amendment, all of the terms
and conditions of the Employment Agreement shall remain in full force and
effect.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

/s/ Christine Pellizzari

 

 

Name:

Christine Pellizzari

 

 

Title:

Senior Vice President, General Counsel and
Secretary

 

 

 

 

 

 

 

 

 

 

/s/ John E. Bailye

 

 

John E. Bailye

 

 

 

 


--------------------------------------------------------------------------------